Citation Nr: 1542296	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-26 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right inguinal hernia.  

2.  Entitlement to an initial compensable disability rating for surgical scar secondary to right inguinal hernia repair. 

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right below the knee amputation.

5.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities prior to August 2, 2014.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1978 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  By that rating action, the RO granted service connection for a right inguinal hernia and surgical scar secondary thereto; each disability was assigned an initial noncompensable disability rating, effective February 28, 1992.  The RO also denied the Veteran's claims of entitlement to service connection for a low back disability; compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right below the knee amputation; and a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  The Veteran appealed these determinations to the Board. 

In light of the Veteran's September 2013 written statement to VA that he is disabled and unemployable, raised in conjunction with his initial rating claims on appeal, the Board finds that the issue of the Veteran's entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

In July 2014, the Veteran testified before a Decision Review Officer (DRO) at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's electronic record. 

By a March 2015 rating decision/supplemental statement of the case (SSOC), the RO granted service connection for a painful scar associated with the hernia surgery, evaluated as 10 percent disabling, effective August 2, 2014, and denied a 10 percent evaluation based on multiple noncompensable service-connected disabilities, prior to August 2, 2014.  

The Board notes that on April 9, 2015, the Veteran submitted additional VA and private medical reports in support of his claims without a waiver of initial RO consideration.  The law, effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, and the preliminary interpretative guidance provided to the ROs via VBA Fast Letter 14-02, permits evidence to be considered without a waiver of initial RO review if the evidence was submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013.  Here, the Appellant's substantive appeal was filed on or after February 2, 2013; thus, a waiver is not required with respect to the above-cited evidence.  However, additional VA and private medical evidence, received by VA in late April 2015, was not submitted by the Veteran or his representative, but was garnered by VA pursuant to its duty to assist.  Thus, a waiver is required in this instance.  The Board finds, however, that the evidence received in late April 2015 is duplicative of that already of record; thus, it is not relevant to the claims and a remand is not required for issuance of a supplemental statement of the case.  A remand is required, however, for reasons that are outlined below. 

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD) has been raised by the record in VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, received and uploaded to the Veteran's electronic record on April 9, 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

After a review of all evidence of record, the Board has determined that additional substantive development, as outlined in the directives below, is warranted prior to further appellate review of the claims. The Board will discuss each reason for remand as it relates to each claim separately below. 

i) Initial Rating Claims

The Veteran seeks initial compensable disability ratings for his service-connected right inguinal hernia and surgical scar secondary thereto.  As referenced by the RO in a March 2015 SSOC, the Veteran underwent a VA contract (i.e., fee basis) examination on August 2, 2014 to determine the current severity of these disabilities.  (See March 2014 SSOC at pages (pgs.) 3-5).  According to VA treatment reports, received and uploaded to the Veteran's Virtual VA electronic claims file on March 6, 2015, the August 2, 2014 VA fee basis examination report was uploaded to the Veteran's Vista Imaging File.  A copy of the August 2, 2014 report has not, however, been associated with the Veteran's Virtual VA or Veteran's Veterans Benefits Management System (VBMS) electronic record.  Thus, on remand, the RO should obtain and uploaded to the Veteran's VBMS electronic claims file the August 2, 2014 VA contract (fee basis) Abdominal, Inguinal, and Femoral Hernia Disability Benefits Questionnaire referenced by the RO in its March 2015 SSOC.

ii) § 1151 Claim

The Veteran seeks entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right below the knee amputation.  He contends that his right below the knee amputation, performed at a private facility in July 2010, is the result of VA's negligence in failing to monitor his condition after it removed him from Plavix in April 2010.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in July 2011).  In support of his claim, the Veteran submitted an August 2014 report, prepared by H. M., M. D.  Dr. H. M. reported that he had treated the Veteran for "cardiac care" since October 2013.  He opined that he was unable to confirm or deny that the Veteran's right lower extremity amputation was the result of him not having been on Plavix therapy at that time.  (See August 2014 report, prepared by H. M., M. D.).  As Dr. H. M.'s treatment records of the Veteran, dated from October 2013 to the present, might contain evidence as to any potential disability as a result of the Veteran having been removed from Plavix therapy, they are potentially relevant to his claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right below the knee amputation.  Thus, the Board is on notice that private records may exist that are relevant to this claim, and efforts to obtain those records should be made on remand.  38 U.S.C.A. § 5103A (West 2014).

iii) Back Disability

The Veteran seeks service connection for a back disability.  He maintains that he currently has arthritis of the spine as a result of unloading heavy loads of food from trucks while serving as a cook during military service.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in April 2011).  

Aside from a December 1978 service enlistment examination report and reports reflecting treatment for a right inguinal hernia in 1982, the remainder of the Veteran's service treatment records are unavailable.  (See VA's June 2011 Memorandum, "Formal Finding on the Unavailability of Service Treatment Records).  The Veteran's service personnel records, to include his DD 214, reflect that his military occupational specialty (MOS) was a cook.  Therefore, it is possible that the circumstances of his service would be consistent with lifting heaving boxes of food items.  Based on these factors, an examination is warranted in this case.  38 C.F.R. § 3.159(c)(2015); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

iv) Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities prior to August 2, 2014.  Finally, any decision with respect to the claim of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities is inextricably intertwined with the claim for service connection for a back disorder remanded herein.  Additionally, a grant of a compensable evaluation for the right inguinal hernia and/or hernia surgical scar of could significantly change the adjudication of the issue of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities prior to August 2, 2014 by either adding additional disability to be considered or by rending the issue moot.  Thus, consideration of the issue of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities prior to August 2, 2014 will be deferred until the intertwined issues of entitlement to service connection for a back disability and increased ratings for right inguinal hernia and hernia repair surgical scar are either resolved or prepared for appellate consideration.

v) TDIU

In light of the Veteran's September 2013 written statement to VA that he is disabled and unemployable, raised in conjunction with his initial rating claims on appeal, the Board finds that the issue of the Veteran's entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Thus, while on remand, VA must also obtain an opinion regarding the functional effects of the Veteran's service-connected disabilities relative to his ability to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain and upload to the Veteran's VBMS electronic claims file the August 2, 2014 VA contract (fee basis) Abdominal, Inguinal, and Femoral Hernia Disability Benefits Questionnaire referenced by the RO in its March 2015 SSOC. If this record is unavailable, the AOJ must indicate the steps that were taken to obtain this examination report and provide the Veteran and his representative an opportunity to provide it. 

2.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of all treatment records from Dr. H. M., dated from October 2013 to the present. 

The Veteran should be advised that he can also submit those records himself.  If the Veteran provides a completed release form, then request the identified treatment records. All attempts to secure those records must be documented in the Veteran's electronic claims file, and he and his representative should be notified of any unsuccessful efforts.

3.  Following completion of the above, schedule the Veteran for a VA examination by an appropriate specialist to determine the etiology of any current back disability.  The Veteran's electronic record must be made available to, and reviewed by, the examiner. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disability(ies) of the Veteran's back, had its clinical onset during active service, or is related to any in-service disease, event, or injury. 
 
 In providing this opinion, the examiner should acknowledge the Veteran's statements concerning his contention that his low back disability is the result of having lifted heavy food items from trucks while serving as a cook during military service.  The examiner is hereby informed that the Veteran's DD 214 reflects that his MOS was a cook. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Send the Veteran and his representative a letter that provides notice as to what evidence is necessary to substantiate a claim of entitlement to TDIU and VA's and the Veteran's responsibilities to provide evidence. The Veteran should be provided an appropriate amount of time to respond to this notification, which notification should be associated with his electronic claims file.

Notify the Veteran that he may submit statements from himself and others who have first-hand knowledge as to the impact that his service-connected disabilities have had on his ability to work.

5.  Obtain a medical opinion regarding the functional effects of the Veteran's service-connected disabilities relative to his ability to obtain and maintain substantially gainful employment.

Specifically, the examiner is asked to comment as to the functional effects of the Veteran's service-connected disabilities relative to his ability to obtain and maintain substantially gainful employment. 

This should include a discussion addressing the limitations and restrictions imposed by his service-connected disabilities on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling. 

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  Age and nonservice-connected disabilities should not be mentioned.

6.  Then, readjudicate the issues on appeal. If any of the issues remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

